Case 3:18-cv-01587-JD Document 77-7 Filed 02/26/19 Page 1 of 7




                   Exhibit F
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                                                       Document 77-7   Filed 02/26/19 Page 2 of 7
                                                                                                                             https://web.archive.org/web/20180413110706/https:/travel.state.g...


           https://travel.state.gov/content/travel/en/News/visas-news/revisions-to-presidential-proclamation-9645.html                                                                                   Go   MAR APR MAY
                                                                                                                                                                                                                                    !    ⍰❎
          93 captures                                                                                                                                                                                              13                    f %
          13 Apr 2018 - 17 Jul 2018                                                                                                                                                                           2017 2018 2019   ▾ About this capture

                                                                                                                 Home || Travel Advisories || Newsroom || About Us || Contact Us || Careers ||                                   Find U.S. Embassies
                                                                                                                                                                                                                                 & Consulates




                                         Travel.State.Gov                                                                                                                                                       Search                  !
                                         U.S. DEPARTMENT OF STATE — BUREAU OF CONSULAR AFFAIRS



                                         UU..SS.. PPaassssppoorrttss   IInntteerrnnaattiioonnaall TTrraavveell   UU..SS.. VViissaass   IInntteerrccoouunnttrryy             IInntteerrnnaattiioonnaall
                                                                                                                                           AAddooppttiioonn                PPaarreennttaall CChhiilldd
                                                                                                                                                                               AAbbdduuccttiioonn




                                    Travel.State.Gov              U.S. Passports           International Travel      U.S. Visas News    Intercountry               International
                                       Newsroom                        News                       News                                 Adoption News               Parental Child
                                                                                                                                        and Notices               Abduction News




           Travel.State.Gov > U.S. Visas News > Revisions to Presidential Proclamation 9645


           AAnnnnoouunncciinngg NNVVCC’’ss
           EEBB--55 IInnvveessttoorr
                                                            Revisions to Presidential Proclamation 9645
           AAssssiissttaannccee DDeesskk
                                                            AApprriill 1100,, 22001188
           MMoonnttrreeaall ttoo                            On April 10, a new Presidential Proclamation (P.P.) was issued which amended P.P.
           HHaannddllee AAllll                              9645 of September 24, 2017. The new P.P. removes the visa restrictions imposed on
           FFiiaannccéé((ee)) VViissaa                      nationals of Chad by the earlier P.P. This change will be effective at 12:01a.m.,
           IInntteerrvviieew
                           wss iinn                         Eastern Daylight Time, on Friday, April 13, 2018. All other visa restrictions outlined in
           CCaannaaddaa                                     P.P. 9645 remain in effect.

                                                            Additional Background:
           TThhee DDeeppaarrttm meenntt ooff
           SSttaattee M
                      Meeeettiinngg w wiitthh               The President issued Presidential Proclamation 9645, titled “Enhancing Vetting
           tthhee AAmmeerriiccaann                          Capabilities and Processes for Detecting Attempted Entry into the United States by
           IImmmmiiggrraattiioonn                           Terrorists or other Public-Safety Threats,” on September 24, 2017. Per Section 2 of
           LLaawwyyeerrss                                   Executive Order 13780 of March 6, 2017 (Protecting the Nation from Foreign Terrorist
           AAssssoocciiaattiioonn ((AAIILLAA))              Entry Into The United States), a global review was conducted to determine what
                                                            additional information is needed from each foreign country to assess whether foreign
                                                            nationals who seek to enter the United States pose a security or safety threat. As part
           TThhee DDeeppaarrttm meenntt ooff
                                                            of that review, the Department of Homeland Security (DHS) developed a
           SSttaattee M
                      Meeeettiinngg w wiitthh
                                                            comprehensive set of criteria to evaluate the information-sharing practices, policies,
           tthhee AAmmeerriiccaann
                                                            and capabilities of foreign governments on a worldwide basis. At the end of that
           IImmmmiiggrraattiioonn                           review, which included a 50-day period of engagement with foreign governments
           LLaawwyyeerrss                                   aimed at improving their information sharing practices, there were seven countries
           AAssssoocciiaattiioonn ((AAIILLAA))              whose information sharing practices were determined to be “inadequate” and for
                                                            which the President deemed it necessary to impose certain restrictions on the entry of
           NNaattiioonnaall VViissaa                        nonimmigrants and immigrants who are nationals of these countries. The President
           CCeenntteerr MMeeeettiinngg                      also deemed it necessary to impose restrictions on one country due to the “special
           wwiitthh AAmmeerriiccaann                        concerns” it presented. These restrictions are considered important to addressing the
           IIm
             mm  miiggrraattiioonn                          threat these existing information-sharing deﬁciencies, among other things, present to
           LLaawwyyeerrss                                   the security and welfare of the United States and pressuring host governments to
                                                            remedy these deﬁciencies.
           AAssssoocciiaattiioonn ((AAIILLAA))
                                                            As a result of the April 10 Proclamation, nationals of seven countries are currently
           VViissaa AApppplliiccaattiioonn                  subject to various travel restrictions contained in the Proclamation, as outlined in the
           FFeeeess ttoo CChhaannggee                       following table, subject to exceptions and waivers set forth in the Proclamation.
           AApprriill 1133

                                                                                                                                                             IIm
                                                                                                                                                               mm  miiggrraanntt aanndd
                                                             CCoouunnttrryy NNoonniim
                                                                                    mmmiiggrraanntt VViissaass
                                                                                                                                                             DDiivveerrssiittyy VViissaass
                                                                                                                                                             No immigrant or
                                                             Iran            No nonimmigrant visas except F, M, and J visas
                                                                                                                                                             diversity visas




1 of 11                                                                                                                                                                                                                                 7/29/18, 2:14 AM
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                                            Document 77-7   Filed 02/26/19 Page 3 of 7
                                                                                                                  https://web.archive.org/web/20180413110706/https:/travel.state.g...


           IIm
             mppoorrttaanntt NNoottiiccee::       Libya            No B-1, B-2, and B-1/B-2 visas
                                                                                                                             No immigrant or   Go   MAR APR MAY
                                                                                                                                                                          !    ⍰❎
           II--660
          93     011 PPrroovviissiioonnaall
                captures                                                                                                     diversity visas            13                     f %
                                                                                                                                                    2017 2018 2019
           WWaaiivveerr PPrroocceedduurreess
          13 Apr 2018 - 17 Jul 2018
                                                  North                                                                      No immigrant or                         ▾ About this capture
                                                                   No nonimmigrant visas
           NNoott iinn EEffffeecctt               Korea                                                                      diversity visas
                                                                                                                             No immigrant or
                                                  Somalia
           LLeeaarrnn hhoow w tthhee                                                                                         diversity visas
           DDeeppaarrttm meenntt ooff                                                                                        No immigrant or
                                                  Syria            No nonimmigrant visas
           SSttaattee iiss m
                           meeeettiinngg                                                                                     diversity visas
           tthhee ggrroow wiinngg                           No B-1, B-2 or B-1/B-2 visas of any kind for ofﬁcials of
           ddeemmaanndd ffoorr vviissaass                   the following government agencies Ministry of Interior,
                                                            Justice, and Peace; the Administrative Service of
           FFiinnaall RRuullee::                            Identiﬁcation, Migration, and Immigration; the Corps of
           IIssssuuaannccee ooff FFuullll         Venezuela
                                                            Scientiﬁc Investigations, Judicial and Criminal; the
           VVaalliiddiittyy LL VViissaass ttoo              Bolivarian Intelligence Service; and the People’s Power
           QQuuaalliiﬁﬁeedd                                 Ministry of Foreign Affairs, and their immediate family
           AApppplliiccaannttss                             members.
                                                                                                                             No immigrant or
           CCaappiittaalliizziinngg oonn          Yemen            No B-1, B-2, and B-1/B-2 visas
                                                                                                                             diversity visas
           VViissaa DDeem  maanndd ttoo
           SSppuurr EEccoonnoom   miicc           In accordance with P.P. 9645, for nationals of the seven designated countries, a
           GGrroow wtthh iinn tthhee              consular ofﬁcer will determine whether an applicant otherwise eligible for a visa is
           UUnniitteedd SSttaatteess              exempt from the Proclamation or, if not, may be eligible for a waiver under the
                                                  Proclamation allowing issuance of a visa.
           SSttaattee DDeeppaarrttm
                                  meenntt
                                                  No visas will be revoked pursuant to P.P. 9645. Individuals subject to P.P. 9645 who
           SSuuppppoorrttss GGlloobbaall          possess a valid visa or valid travel document generally will be permitted to travel to
           TTrraavveell GGrroow
                              wtthh               the United States, irrespective of when the visa was issued.

           DDiivveerrssiittyy VViissaa            We will keep those traveling to the United States and our partners in the travel industry
           PPrrooggrraam m                        informed as we implement the order in a professional, organized, and timely way.
           ((DDVV--22001133))
                                                  FAQs on the Presidential Proclamation - Department of Homeland Security "
           RReeggiissttrraattiioonn
                                                  The President’s Proclamation on Enhancing Vetting Capabilities and Processes for
           TTrraannssppoorrttaattiioonn           Detecting Attempted Entry into the United States by Terrorists or Other Public-Safety
           WWoorrkkeerr                           Threats (September 24, 2017) "
           IIddeennttiiﬁﬁccaattiioonn
                                                  Presidential Proclamation Maintaining Enhanced Vetting Capabilities and Processes
           CCrreeddeennttiiaall ((TTWWIICC)) --
                                                  for Detecting Attempted Entry into the United States by Terrorists or Other Public-
           VViissaa AAnnnnoottaattiioonnss
                                                  Safety Threats (April 10, 2018) "
           ffoorr CCeerrttaaiinn
           MMaarriittiimmee IInndduussttrryy      FFrreeqquueennttllyy AAsskkeedd QQuueessttiioonnss
           WWoorrkkeerrss
                                                  Why were the visa restrictions against Chad removed in the April 10 Presidential
           DDiivveerrssiittyy VViissaa            Proclamation?
           LLootttteerryy ((DDVV--22001122))      As part of a periodic review of countries as directed in Executive Order 13780, Chad
           RReeggiissttrraattiioonn               was found to meet the baseline criteria established by the Department of Homeland
                                                  Security. Speciﬁcally, Chad has made signiﬁcant progress toward modernizing its
           DDeeppaarrttm  meenntt ooff            passport documents, regularizing processes for routine sharing of criminal and
           HHoom  meellaanndd SSeeccuurriittyy    terrorist threat information, and improving procedures for reporting of lost and stolen
           AAnnnnoouunncceedd EESSTTAA            passports.
           FFeeee
           IIm
             mpplleem  meennttaattiioonn,,
                                                  What are the exceptions in the Proclamation?
           EEffffeeccttiivvee
           SSeepptteem mbbeerr 88                 The following exceptions apply to nationals from all eight countries and will not be
                                                  subject to any travel restrictions listed in the Proclamation:
           IImmm miiggrraanntt VViissaa
           AApppplliiccaattiioonn FFeeeess        a) Any national who was in the United States on the applicable effective date
                                                  described in Section 7 of the Proclamation for that national, regardless of immigration
           ttoo IInnccrreeaassee JJuullyy
                                                  status;
           1133,, 22001100
                                                  b) Any national who had a valid visa on the applicable effective date in Section 7 of
           NNoonniimmm miiggrraanntt              the Proclamation for that national;
           VViissaa AApppplliiccaattiioonn
           FFeeeess ttoo IInnccrreeaassee         c) Any national who qualiﬁes for a visa or other valid travel document under section
           JJuunnee 44                            6(d) of the Proclamation;




2 of 11                                                                                                                                                                       7/29/18, 2:14 AM
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                         Document 77-7   Filed 02/26/19 Page 4 of 7
                                                                                               https://web.archive.org/web/20180413110706/https:/travel.state.g...


           PPrrooppoossaall ttoo                 d)   Any lawful permanent resident (LPR) of the United States;                             Go   MAR APR MAY
                                                                                                                                                                       !    ⍰❎
           CChha
          93   annggee SSoom
              captures     mee FFeeeess
                                                 e) Any national who is admitted to or paroled into the United States on or after the
                                                                                                                                                     13                     f %
                                                                                                                                                 2017 2018 2019   ▾ About this capture
           ffoorr CCoonnssuullaarr
          13 Apr 2018 - 17 Jul 2018
                                                 applicable effective date in Section 7 of the Proclamation for that national;
           SSeerrvviicceess
                                                 f) Any applicant who has a document other than a visa, valid on the applicable
           EEffffeeccttiivvee JJaannuuaarryy     effective date in Section 7 of the Proclamation for that applicant or issued on any date
           44,, 22001100 HHIIVV                  thereafter, that permits him or her to travel to the United States and seek entry or
           IInnffeeccttiioonn iiss               admission, such as advance parole;
           RReem moovveedd ffrroom  m tthhee     g) Any dual national of a country designated under the Proclamation when traveling
           CCDDCC LLiisstt ooff                  on a passport issued by a non-designated country;
           CCoom  mm muunniiccaabbllee
           DDiisseeaasseess ooff PPuubblliicc    h) Any applicant traveling on a diplomatic (A-1 or A-2) or diplomatic-type visa (of
           HHeeaalltthh                          any classiﬁcation), NATO-1 -6 visas, C-2 visa for travel to the United Nations, or G-1,
           SSiiggnniiﬁﬁccaannccee                G-2, G-3, or G-4 visa; except certain Venezuelan government ofﬁcials and their family
                                                 members traveling on a diplomatic-type B-1, B-2, or B1/B2 visas
           PPrrooppoossaall ttoo                 i) Any applicant who has been granted asylum; admitted to the United States as a
           IInnccrreeaassee                      refugee; or has been granted withholding of removal, advance parole, or protection
           NNoonniim mm miiggrraanntt            under the Convention Against Torture.
           VViissaa AApppplliiccaattiioonn
           FFeeeess                              Exceptions and waivers listed in the Proclamation are applicable for qualiﬁed
                                                 applicants. In all visa adjudications, consular ofﬁcers may seek additional
           DDiivveerrssiittyy VViissaa           information, as warranted, to determine whether an exception or a waiver is available.
           LLootttteerryy ((DDVV--22001111))
           RReeggiissttrraattiioonn              If a principal visa applicant qualiﬁes for an exception or a waiver under the
                                                 Proclamation, does a derivative also get the beneﬁt of the exception or waiver?
           VViissaa W Waaiivveerr
           PPrrooggrraam m ((VVW WPP))           Each applicant, who is otherwise eligible, can only beneﬁt from an exception or a
           eemmeerrggeennccyy oorr               waiver if he or she individually meets the conditions of the exception or waiver.
           tteemmppoorraarryy
           ppaassssppoorrttss m muusstt bbee     Does the Proclamation apply to dual nationals?
           eelleeccttrroonniicc
           ppaassssppoorrttss ((ee--             This Proclamation does not restrict the travel of dual nationals, so long as they are
           PPaassssppoorrttss))                  traveling on the passport of a non-designated country.

                                                 Our embassies and consulates around the world will process visa applications and
           LLeeggaall RRiigghhttss aanndd
                                                 issue nonimmigrant and immigrant visas to otherwise eligible visa applicants who
           PPrrootteeccttiioonnss ffoorr         apply with a passport from a non-designated country, even if they hold dual nationality
           CCeerrttaaiinn                        from one of the eight restricted countries.
           EEm mppllooyym meenntt oorr
           EEdduuccaattiioonn--bbaasseedd
           NNoonniim mm miiggrraannttss––        Does this apply to U.S. Lawful Permanent Residents?
           NNoottiiccee::
                                                 No. As stated in the Proclamation, lawful permanent residents of the United States
           IInnffoorrmmaattiioonnaall            are not affected by the Proclamation
           PPaam  mpphhlleett iiss NNoow w
           AAvvaaiillaabbllee!!
                                                 Are there special rules for permanent residents of Canada?
           PPrreessiiddeenntt OObbaam   maa
                                                 Waivers may not be granted categorically to any group of nationals of the eight
           ssiiggnnss iinnttoo llaaw w,, aann
                                                 countries who are subject to visa restrictions pursuant to the Proclamation, but
           eexxtteennssiioonn ffoorr ““SSRR””
                                                 waivers may be appropriate in individual circumstances, on a case-by-case basis. The
           nnoonnm   miinniisstteerr             Proclamation lists several circumstances in which case-by-case waivers may be
           ssppeecciiaall iimmm  miiggrraanntt   appropriate. That list includes foreign nationals who are Canadian permanent
           rreelliiggiioouuss wwoorrkkeerrss     residents who apply for visas at a U.S. consular section in Canada. Canadian
                                                 permanent residents should bring proof of their status to a consular ofﬁcer.
           NNoonnm  miinniisstteerr
           SSppeecciiaall IImmm miiggrraanntt    A consular ofﬁcer will carefully review each case to determine whether the applicant is
           RReelliiggiioouuss WWoorrkkeerr       affected by the Proclamation during each phase of the implementation and, if so,
                                                 whether the applicant qualiﬁes for an exception or a waiver.
           PPrrooggrraam m
           EExxppiirraattiioonn
                                                 Will you process waivers for those affected by the Proclamation? How do I qualify for
           PPrreessiiddeenntt BBuusshh           a waiver to be issued a visa?
           AAnnnnoouunncceess VViissaa
           WWaaiivveerr PPrrooggrraamm           As speciﬁed in the Proclamation, consular ofﬁcers may issue a visa based on a listed
                                                 waiver category to nationals of countries identiﬁed in the PP on a case-by-case basis,
           EExxppaannssiioonn -- VVWWPP
                                                 when they determine: that issuance is in the national interest, the applicant poses no



3 of 11                                                                                                                                                                    7/29/18, 2:14 AM
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                          Document 77-7   Filed 02/26/19 Page 5 of 7
                                                                                                https://web.archive.org/web/20180413110706/https:/travel.state.g...


           ttrraavveell bbeeggiinnss             national security or public safety threat to the United States, and denial of the visa     Go   MAR APR MAY
                                                                                                                                                                       !    ⍰❎
           NNoovveem  mbbeerr 1177               would cause undue hardship. There is no separate application for a waiver. An                       13
          93 captures                                                                                                                                                       f %
          13 Apr 2018 - 17 Jul 2018              individual who seeks to travel to the United States should apply for a visa and disclose        2017 2018 2019   ▾ About this capture
           DDeeppaarrttm meenntt ooff            during the visa interview any information that might demonstrate that he or she is
           SSttaattee AAnnnnoouunncceess         eligible for a waiver.
           DDiivveerrssiittyy VViissaa
           LLootttteerryy ((DDVV--22001100))
                                                 What is a “close family member” for the purposes of determining if someone is
           RReeggiissttrraattiioonn
                                                 eligible for a waiver?

           DDHHSS AAnnnnoouunncceess             Section 201(b) of the INA provides a deﬁnition of immediate relative, which is used to
           IImmpplleem meennttaattiioonn ooff    interpret the term “close family member” as used in the waiver category. This limits
           tthhee EElleeccttrroonniicc           the relationship to spouses, children under the age of 21, and parents. While the INA
           SSyysstteem m ffoorr TTrraavveell     deﬁnition includes only children, spouses, and parents of a U.S. citizen, in the context
           AAuutthhoorriizzaattiioonn            of the Presidential Proclamation it also includes these relationships with LPRs and
                                                 aliens lawfully admitted on a valid nonimmigrant visa in addition to U.S. citizens.
           ((EESSTTAA)) ffoorr VViissaa
           WWaaiivveerr PPrrooggrraam  m
           ((VVWWPP)) TTrraavveelleerrss         Can those needing urgent medical care in the United States still qualify for a visa?

           UUSSCCIISS AAnnnnoouunncceess         Applicants who are otherwise qualiﬁed and seeking urgent medical care in the United
           aa PPrrooppoossaall ttoo              States may be eligible for an exception or a waiver. Any individual who seeks to travel
           IInnccrreeaassee PPeerriiooddss       to the United States should apply for a visa and disclose during the visa interview any
                                                 information that might qualify the individual for an exception or waiver. A consular
           ooff SSttaayy ffoorr TTNN
                                                 ofﬁcer will carefully review each case to determine whether the applicant is affected
           PPrrooffeessssiioonnaall
                                                 by the Proclamation, and if so, whether the case qualiﬁes for an exception or a waiver.
           WWoorrkkeerrss ffrroom m
           CCaannaaddaa oorr M  Meexxiiccoo      The Proclamation provides several examples of categories of cases that may be
                                                 appropriate for consideration for a waiver, on a case-by-case basis, when in the
           NNeew w YYoorrkk BBuussiinneessss     national interest, when entry would not threaten national security or public safety, and
           GGrroouupp SSeeeekkss FFeew   weerr   denial would cause undue hardship. Among the examples provided, a foreign national
           RReessttrriiccttiioonnss oonn         who seeks to enter the United States for urgent medical care may be considered for a
           FFoorreeiiggnn W  Woorrkkeerr         waiver.
           VViissaass
                                                 I’m a student or short-term employee that was temporarily outside of the United States
           OOvveerrsseeaass                      when the Proclamation went into effect. Can I return to school/work?
           EEdduuccaattiioonn M Moorree
           AAttttaaiinnaabbllee ffoorr           If you have a valid, unexpired visa and are outside the United States, you can return to
           CChhiinneessee SSttuuddeennttss       school or work per the exception noted in the Proclamation.

                                                 If you do not have a valid, unexpired visa and do not qualify for an exception you will
           IIm
             mmmiiggrraattiioonn TTooppss
                                                 need to qualify for the visa and a waiver. An individual who wishes to apply for a
           AAggeennddaa aatt NNoorrtthh          nonimmigrant visa should apply for a visa and disclose during the visa interview any
           AAmmeerriiccaann SSuum mm miitt       information that might demonstrate that he or she is eligible for a waiver per the
                                                 Proclamation. A consular ofﬁcer will carefully review each case to determine whether
           TThhee DDeeppaarrttm meenntt ooff     the applicant is affected by the Proclamation and, if so, whether the case qualiﬁes for
           SSttaattee M
                      Meeeettiinngg w wiitthh    a waiver.
           tthhee AAmmeerriiccaann
           IImmmmiiggrraattiioonn
                                                 I received my immigrant visa but I haven’t yet entered the United States. Can I still
           LLaawwyyeerrss
                                                 travel there using my immigrant visa?
           AAssssoocciiaattiioonn ((AAIILLAA))
                                                 The Proclamation provides speciﬁcally that no visas issued before the effective date
           UUSSCCIISS M  Mooddiiﬁﬁeess           of the Proclamation will be revoked pursuant to the Proclamation, and it does not
           AApppplliiccaattiioonn ffoorr         apply to nationals of affected countries who have valid visas on the date it becomes
           EEmmppllooyym  meenntt                effective.
           AAuutthhoorriizzaattiioonn
           PPrreevviioouuss VVeerrssiioonnss
                                                 I recently had my immigrant visa interview at a U.S. embassy or consulate overseas,
           ooff FFoorrmm II--776655
                                                 but my case is still being considered. What will happen now?
           AAcccceepptteedd uunnttiill
           JJuullyy 88,, 22000088                If your visa application was refused under Section 221(g) pending updated supporting
                                                 documents or administrative processing, you should proceed to submit your
           DDHHSS PPrrooppoosseess               documentation. After receiving any required missing documentation or completion of
           BBiioom
                 meettrriicc AAiirrppoorrtt      any administrative processing, the U.S. embassy or consulate where you were
           aanndd SSeeaappoorrtt EExxiitt        interviewed will contact you with more information.
           PPrroocceedduurreess
                                                 I am currently working on my case with NVC. Can I continue?
           DDHHSS SSiiggnnss VViissaa



4 of 11                                                                                                                                                                    7/29/18, 2:14 AM
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                             Document 77-7   Filed 02/26/19 Page 6 of 7
                                                                                                   https://web.archive.org/web/20180413110706/https:/travel.state.g...


           WWaaiivveerr PPrrooggrraamm             Yes. You should continue to pay fees, complete your Form DS-260 immigrant visa                 Go   MAR APR MAY
                                                                                                                                                                             !    ⍰❎
           AAggrreeeemmeenntt w wiitthh            applications, and submit your ﬁnancial and civil supporting documents to NVC. NVC                       13
          93 captures                                                                                                                                                             f %
           KKo
          13  orreea
             Apr    a - 17 Jul 2018
                  2018                             will continue reviewing cases and scheduling visa interviews overseas. During the                   2017 2018 2019   ▾ About this capture
                                                   interview, a consular ofﬁcer will carefully review the case to determine whether the
           UUSSCCIISS IIssssuueess                 applicant is affected by the Proclamation and, if so, whether the case qualiﬁes for an
           GGuuiiddaannccee ffoorr                 exception or may qualify for a waiver.
           AApppprroovveedd VViioolleennccee
           aaggaaiinnsstt W Woom  meenn
                                                   What immigrant visa classes are subject to the Proclamation?
           AAcctt ((VVAAW  WAA)) SSeellff--
           PPeettiittiioonneerrss                  All immigrant visa classiﬁcations for nationals of Chad, Iran, Libya, North Korea, Syria,
                                                   Yemen, and Somalia are subject to the Proclamation and restricted. All immigrant visa
           UUSSCCIISS ttoo AAlllloow w FF--11      classiﬁcations for nationals of Venezuela are unrestricted. An individual who wishes
           SSttuuddeennttss                        to apply for an immigrant visa should apply for a visa and disclose during the visa
           OOppppoorrttuunniittyy ttoo             interview any information that might demonstrate that he or she is eligible for an
                                                   exception or waiver per the Proclamation. A consular ofﬁcer will carefully review each
           RReeqquueesstt CChhaannggee ooff
                                                   case to determine whether the applicant is affected by the Proclamation and, if so,
           SSttaattuuss
                                                   whether the case qualiﬁes for an exception or a waiver.

           UUSSCCIISS RRuunnss
           RRaannddoom   m SSeelleeccttiioonn      I sponsored my family member for an immigrant visa, and his interview appointment is
           PPrroocceessss ffoorr HH--11BB          after the effective date of the Proclamation. Will he still be able to receive a visa?
           PPeettiittiioonnss
                                                   All immigrant visa classiﬁcations for nationals of Chad, Iran, Libya, North Korea, Syria,
                                                   Yemen, and Somalia are subject to the Presidential Proclamation and suspended. An
           UUSSCCIISS AAnnnnoouunncceess
                                                   individual who wishes to apply for an immigrant visa should apply for a visa and
           UUppddaattee ffoorr
                                                   disclose during the visa interview any information that might demonstrate that he or
           PPrroocceessssiinngg                    she is eligible for an exception or waiver per the Proclamation. A consular ofﬁcer will
           PPeettiittiioonnss ffoorr               carefully review each case to determine whether the applicant is affected by the
           NNoonniim  mm  miiggrraanntt            Proclamation and, if so, whether the applicant qualiﬁes for an exception or a waiver.
           VViiccttiimmss ooff
           CCrriim
                 miinnaall AAccttiivviittyy
                                                   I am applying for a K (ﬁancé) visa. My approved I-129 petition is only valid for four
           UUSSCCIISS RReelleeaasseess             months. Can you expedite my case?
           PPrreelliimmiinnaarryy                  The National Visa Center already expedites all Form I-129F petitions to embassies and
           NNuum   mbbeerr ooff FFYY               consulates overseas. Upon receipt of the petition and case ﬁle, the embassy or
           22000099 HH--11BB CCaapp                consulate will contact you with instructions on scheduling your interview appointment.
           FFiilliinnggss

           UUSSCCIISS RReevviisseess               I received my Diversity Visa but I haven’t yet entered the United States. Can I still travel
           FFiilliinngg IInnssttrruuccttiioonnss   there using my Diversity Visa?
           ffoorr PPeettiittiioonn ffoorr          The Proclamation provides speciﬁcally that no visas issued before the effective date
           AAlliieenn RReellaattiivvee             of the Proclamation will be revoked pursuant to the Proclamation, and it does not
                                                   apply to nationals of affected countries who have valid visas on the date it becomes
           UUSSCCIISS ttoo AAcccceepptt            effective.
           HH--11BB PPeettiittiioonnss
           SSeenntt ttoo CCaalliiffoorrnniiaa
           oorr VVeerrm  moonntt SSeerrvviiccee    I recently had my Diversity Visa interview at a U.S. embassy or consulate overseas, but
                                                   my case is still being considered. What will happen now?
           CCeenntteerrss TTeem  mppoorraarryy
           AAccccoom   mm mooddaattiioonn          If your visa application was refused under Section 221(g) pending updated supporting
           MMaaddee ffoorr FFYY 0099               documents or administrative processing, please provide the requested information.
           CCaapp--SSuubbjjeecctt HH--11BB         The U.S. embassy or consulate where you were interviewed will contact you with more
           PPeettiittiioonnss                      information.

           1177--MMoonntthh
                                                   Will my case move to the back of the line for an appointment?
           EExxtteennssiioonn ooff
           OOppttiioonnaall PPrraaccttiiccaall     No. KCC schedules appointments by Lottery Rank Number. When KCC is able to
           TTrraaiinniinngg ffoorr                 schedule your visa interview, you will receive an appointment before cases with higher
           CCeerrttaaiinn HHiigghhllyy             Lottery Rank Numbers.
           SSkkiilllleedd FFoorreeiiggnn
           SSttuuddeennttss
                                                   I am currently working on my case with KCC. Can I continue?
           HHaagguuee CCoonnvveennttiioonn         Yes. You should continue to complete your Form DS-260 immigrant visa application.
           oonn IInntteerrccoouunnttrryy           KCC will continue reviewing cases and can qualify your case for an appointment. You
           AAddooppttiioonn EEnntteerrss           will be notiﬁed about the scheduling of a visa interview.




5 of 11                                                                                                                                                                          7/29/18, 2:14 AM
                          Case 3:18-cv-01587-JD
Revisions to Presidential Proclamation 9645                                            Document 77-7   Filed 02/26/19 Page 7 of 7
                                                                                                  https://web.archive.org/web/20180413110706/https:/travel.state.g...


           iinnttoo FFoorrccee                                                                                                               Go   MAR APR MAY
                                                                                                                                                                        !    ⍰❎
          93 captures
                                                   What if my spouse or child is a national of one of the countries listed, but I am not?             13                     f %
           UUSSCCIISS EExxtteennddss
          13 Apr 2018 - 17 Jul 2018                                                                                                               2017 2018 2019   ▾ About this capture
           CCoom mm meenntt PPeerriioodd           KCC will continue to schedule new DV interview appointments for nationals of the
           ffoorr PPrrooppoosseedd                 affected countries. A national of any of those countries applying as a principal or
                                                   derivative DV applicant should disclose during the visa interview any information that
           CChhaannggee ttoo HH--22AA
                                                   might qualify the individual for a waiver/exception. Note that DV 2018 visas, including
           PPrrooggrraamm
                                                   derivative visas, can only be issued during the program year, which ends September
                                                   30, 2018, and only if visa numbers remain available. There is no guarantee a visa will
           UUSSCCIISS RReevviisseess               be available in the future for your derivative spouse or child.
           FFiilliinngg IInnssttrruuccttiioonnss
           ffoorr PPeettiittiioonn ffoorr
           AAlliieenn RReellaattiivvee             What if I am a dual national or permanent resident of Canada?

                                                   This Proclamation does not restrict the travel of dual nationals, so long as they are
           QQuueessttiioonnss aanndd
                                                   traveling on the passport of a non-designated country. You may apply for a DV using
           AAnnssw weerrss:: UUSSCCIISS
                                                   the passport of a non-designated country even if you selected the nationality of a
           AAnnnnoouunncceess IInntteerriim
                                          m        designated country when you entered the lottery. Also, permanent residents of
           RRuullee oonn HH--11BB VViissaass       Canada applying for DVs in Montreal may be eligible for a waiver per the Proclamation,
                                                   but will be considered on a case-by-case basis. If you believe one of these exceptions,
           FFaacctt SShheeeett::                   or a waiver included in the Proclamation, applies to you and your otherwise current DV
           CChhaannggeess ttoo tthhee              case has not been scheduled for interview, contact the U.S. embassy or consulate
           FFYY22000099 HH--11BB                   where your interview will take place/KCC at KCCDV@state.gov.
           PPrrooggrraamm

                                                   Does this Proclamation affect follow-to-join asylees?
           UUSSCCIISS AAnnnnoouunncceess
           IInntteerriim
                       m RRuullee oonn             The Proclamation does not affect V92 applicants, follow-to-join asylees.
           HH--11BB VViissaass

           DDHHSS SSiiggnnss VViissaa              I’ve heard that the Department of State does not grant waivers of the Proclamation. Is
           WWaaiivveerr PPrrooggrraamm             this correct?
           AAggrreeeemmeennttss w  wiitthh         This information is incorrect. As speciﬁed in the Proclamation, consular ofﬁcers may
           SSlloovvaakkiiaa,, HHuunnggaarryy       issue a visa to nationals of countries covered by the Proclamation with a waiver on a
           aanndd LLiitthhuuaanniiaa               case-by-case basis, when they determine: that issuance is in the national interest, the
                                                   applicant poses no national security or public safety threat to the United States, and
           LLaattvviiaa,, EEssttoonniiaa           denial of the visa would cause undue hardship. There is no separate application for a
           SSiiggnn DDeeaallss w  wiitthh UUSS     waiver. An individual who seeks to travel to the United States should apply for a visa
           oonn VViissaa--FFrreeee TTrraavveell    and disclose during the visa interview any information that might demonstrate that he
                                                   or she is eligible for a waiver. From December 8, 2017 through April 1, 2018, more
           WWiitthh AAllll tthhee TTaallkk         than 430 applicants were cleared for waivers after a consular ofﬁcer determined the
           aabboouutt IIlllleeggaall               applicants satisﬁed all criteria and completed all required processing. Many of those
                                                   applicants already have received their visas.
           IIm
             mm  miiggrraattiioonn,, aa
           LLooookk aatt tthhee LLeeggaall
           KKiinndd

           UUppddaattee:: BBiioom
                                meettrriicc
           CChhaannggeess ffoorr RRee--
           eennttrryy PPeerrm
                            miittss aanndd
           RReeffuuggeeee TTrraavveell
           DDooccuum meennttss

           TTeessttiim
                     moonnyy ooff
           SStteepphheenn AA.. ““TToonnyy””
           EEddssoonn oonn UU..SS..
           HHoouussee ooff
           RReepprreesseennttaattiivveess,,
           CCoom mm  miitttteeee oonn
           SScciieennccee aanndd
           TTeecchhnnoollooggyy
           SSuubbccoom mm   miitttteeee oonn
           RReesseeaarrcchh aanndd
           SScciieennccee EEdduuccaattiioonn,,
           HHoouussee CCoom   mm  miitttteeee
           oonn SScciieennccee aanndd




6 of 11                                                                                                                                                                     7/29/18, 2:14 AM
